     Case: 1:20-cv-04693 Document #: 34 Filed: 03/11/21 Page 1 of 5 PageID #:189




                       IN THE UNTED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BENJAMIN GARNER AND DEBORAH                           )
SCHICK, individually and on behalf of all             )
similarly situated individuals,                       )       Case No. 1:20-cv-04693
                                                      )
       Plaintiffs,                                    )       JURY TRIAL DEMANDED
                                                      )
v.                                                    )
                                                      )
ALLSTATE INSURANCE COMPANY, an                        )
Illinois insurance company,                           )
                                                      )
       Defendant.                                     )

           JOINT STATUS REPORT SUBMITTED IN ACCORDANCE WITH
                THE COURT’S JANUARY 11, 2021 ORDER (Dkt. 29)

       The Parties, in response to the Court’s Order of January 11, 2021 (Dkt. 29), hereby
submit the following Joint Status Report:

(1) The current deadlines imposed by the Court and whether the matter has been referred
to the Magistrate Judge in any fashion (e,g., for discovery supervision; for resolution of a
motion; for settlement; etc.)

         No matters have been referred to Magistrate Judge Cox, the designated magistrate judge
in this case. The current deadlines imposed by the Court are as follows:

           •   The deadline to amend pleadings and join parties is 4/20/2021;
           •   The deadline for the completion of fact discovery is 8/23/21; and
           •   The Court orders the parties to file a joint written status report by 3/11/21.

        The current deadlines should afford the Parties sufficient time to complete discovery
related to all alleged class and merits issues. If either or both Parties determine as discovery
continues that additional time is required, the Party or Parties will file an appropriate motion
showing good cause for the proposed enlargement.

(2) The progress of discovery, if discovery is ongoing

       Plaintiffs’ Position

      Discovery is ongoing. The Parties have exchanged Rule 26(a)(1) disclosures and have
exchanged initial written discovery. On January 29, 2021, Plaintiffs served their responses to
Defendant’s first set of discovery requests, along with their corresponding document production.


                                                 1
    Case: 1:20-cv-04693 Document #: 34 Filed: 03/11/21 Page 2 of 5 PageID #:190




Allstate also served its responses to Plaintiffs’ first set of discovery requests on January 29,
2021, however, Allstate withheld its document production citing the need for a confidentiality
order. On February 24, 2021, the Court entered the Parties’ Agreed Confidential Order. (Dkt.
33.) Plaintiffs need relevant documents (including emails) and data prior to scheduling
depositions, which will include a Rule 30(b)(6) examination of the Defendant’s designee
together with depositions of at least some of the nine witnesses identified by Allstate in its Rule
26(a)(1) disclosures.

       Defendant’s Position

        Allstate will begin producing documents to Plaintiffs by no later than March 15, 2021, if
not sooner. On October 19, 2020, Allstate filed a partial motion to dismiss for failure to state a
claim, and a motion to stay discovery pending resolution of the Facebook matter by the U.S.
Supreme Court. (Dkt. 17). Notwithstanding that consolidated pending motion, Allstate
anticipates that it will conduct depositions of Plaintiffs at the appropriate time and may take
third-party discovery, as necessary.

(3) the status of briefing on unresolved motions, if any

        On October 19, 2020, Allstate filed a Partial Motion to Dismiss or, in the Alternative,
Motion to Stay (Dkt. 17). Plaintiffs filed an Opposition dated November 17, 2020 (Dkt. 25), and
Allstate filed its Reply on December 4, 2020 (Dkt 27). Briefing is complete, and the motion is
pending. Plaintiffs anticipate, following appropriate discovery, moving for class certification.

(4) whether the parties have engaged or are engaging in settlement discussions and the
status of those discussions

       Plaintiffs’ Position

        The Parties have not yet engaged in settlement discussions. This case should be resolved
on a class basis with the assistance of a mediator.

       Defendant’s Position

       Allstate does not believe this matter should be referred to class mediation at this time, but
does not foreclose the possibility to participating in mediation when appropriate.

(5) for cases without any future court dates, an agreed proposed schedule

         The Parties proposed the following expert discovery and class certification briefing dates
in their Joint Initial Status Report (Dkt. 22) and the prior Joint Status Report (Dkt. 28). The
following deadlines have not yet been entered by the Court:

   •   Initial Expert Disclosures Due
           o Plaintiffs’ disclosures due September 6, 2021
           o Allstate’s disclosures due October 6, 2021


                                                 2
    Case: 1:20-cv-04693 Document #: 34 Filed: 03/11/21 Page 3 of 5 PageID #:191




   •   Rebuttal Expert Disclosures
          o November 5, 2021
   •   Deadline to Complete Expert Discovery
          o December 6, 2021
   •   Class Certification
          o Motion: January 5, 2022; opposition February 21, 2022; reply March 10, 2022

(6) for cases that have future court dates and if the parties believe there is good cause to
extend the current deadlines, a proposed amended schedule and the basis for the request

       None at this time.

(7) a request for any agreed action that the Court can take without a hearing

       None at this time.

(8) Whether the parties believe a telephonic hearing or in-person hearing is necessary
within the next 60 days, and, if so, the issue(s) that warrants discussion and the parties’
respective positions.

       None at this time.


                                            Respectfully Submitted,
                                            BENJAMIN GARNER & DEBORAH SCHICK,
                                            individually and on behalf of two Classes of
                                            similarly situated individuals


Dated: March 11, 2021                       By:    /s/ Patrick H. Peluso
                                                    One of Plaintiffs’ Attorneys

                                            Marc E. McCallister
                                            mem@mccallisterlawgroup.com
                                            Gary D. McCallister
                                            gdm@mccallisterlawgroup.com
                                            McCallister Law Group
                                            200 North LaSalle Street, Suite 2150
                                            Chicago, IL 60601
                                            (312) 345-0611

                                            Steven L. Woodrow
                                            swoodrow@woodrowpeluso.com
                                            Patrick H. Peluso
                                            ppeluso@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 E. Mexico Avenue, Suite 300
                                            Denver, Colorado 80210

                                               3
    Case: 1:20-cv-04693 Document #: 34 Filed: 03/11/21 Page 4 of 5 PageID #:192



                                      Tel: 720-213-0675
                                      Fax: 303-927-0809
                                      Attorneys for Plaintiffs and the Classes


                                      ALLSTATE INSURANCE COMPANY

Dated: March 11, 2021                 By: /s/ Lewis S. Wiener
                                              One of Defendant’s Attorneys

                                      Lewis S. Wiener
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      700 Sixth Street, N.W., Suite 700
                                      Washington, DC 20001
                                      Telephone: 202-383-0140
                                      Facsimile: 202-637-3593
                                      lewiswiener@eversheds-sutherland.com

                                      Timothy J. McCaffrey (Bar No. 6229804)
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      900 N. Michigan Avenue, Suite 1000
                                      Chicago, IL 60611
                                      Telephone: 312-535-4445
                                      Facsimile: 312-724-9322
                                      timmcaffrey@eversheds-sutherland.com

                                      Francis X. Nolan, IV (pro hac vice)
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      The Grace Building
                                      1114 Avenue of the Americas, 40th Fl.
                                      New York, NY 10036
                                      Telephone: 212-389-5083
                                      Facsimile: 212-389-5099
                                      franknolan@eversheds-sutherland.com

                                      Attorneys for Defendant




                                         4
    Case: 1:20-cv-04693 Document #: 34 Filed: 03/11/21 Page 5 of 5 PageID #:193




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on March

11, 2021.

                                            /s/ Patrick H. Peluso




                                               5
